DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Nov 2020 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 9-12, filed 24 Nov 2020, with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 13, filed 24 Nov 2020, with respect to the new claims 38-39 have been fully considered but are not persuasive. New claims 38-39 are directed to a non-elected invention that is independent or distinct from the invention originally claimed, thus new claims 38-39 are withdrawn from consideration. See the original claims of 20 Dec 2013 and the Election by Original Presentation below.

Election by Original Presentation
Newly submitted claims 38-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Original claims 1, 3-19, and 23-37, drawn to a system/method for imaging implant delivery system, classified in A61F2/00 and A61B5/686.
II. New claims 38-39, drawn to a system for imaging tool delivery system, classified in A61B18/00.

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as imaging implant delivery mechanism, whereas subcombination II has separate utility such as imaging tool delivery mechanism.  See MPEP § 806.05(d).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different classes/subclasses such as A61F2 and A61B5/686 for invention I for implant delivery and A61B18 for invention II for tool delivery).
See MPEP §808.02.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1, 3-19, and 23-37 are currently examination. Claims 38-39 have been newly added since the Final Office Action of 29 Sep 2020, but are withdrawn as being directed to a non-elected invention. See Election by Original Presentation above.

Claim Interpretation







The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “implant delivery mechanism” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon a review of the disclosure, “implant delivery mechanism” in claims 1 and 16 corresponds to an inflatable balloon or pusher/inner catheter.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections



Claims 23-24 and 36 are objected to because of the following informalities:  
“wherein in the position” should read “wherein the position” (claim 23); 
“the group” should read “a 
“along the length of the inner body” should read “along a length of the inner body” (claim 36).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-6, 13-15, 26-28, 33, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “wherein the first acoustic-to-optical transducer and the second acoustic-to-optical transducer are of the same type”. First, the antecedent basis for “the second acoustic-to-optical transducer” is unclear. It is unclear to which second acoustic-to-optical transducer the limitation is referring: a) one of second acoustic-to-optical transducer of one of the plurality of third imaging transducers recited in claim 37, to which claim 5 depends; b) all of second acoustic-to-optical transducers of the plurality of third imaging transducers recited in claim 37; c) a second acoustic-to-optical transducer; or d) otherwise. Second, the metes and bounds of “of same type” is unclear. See MPEP 2173.05(b).III.E. Claim 6 inherits the deficiency by the nature of their dependency on claim 5. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the first acoustic-to-optical transducer and a second acoustic-to-optical transducer each comprises a Bragg grating element”.
Claims 13 and 26 recite the limitation “wherein the first imaging transducer and the second imaging transducer comprise at least one other transducer”. It is unclear whether “the first imaging transducer” and “the second imaging transducer” each comprises at least one transducer or “at least one other transducer” is referring to at least one other transducer, such as a third imaging transducer. Claims 14-15 inherit the deficiency by the nature of their dependency on claim 13, and claims 27-28 inherit the deficiency by the nature of their dependency on claim 26. For purposes of the examination, the limitation 
Claim 33 recites the limitation “a step of imaging the surface with the first imaging transducer, the second imaging transducer, a plurality of third imaging transducers disposed on the catheter and configured to image in a direction perpendicular to the longitudinal axis of the catheter, or all of them”. The scope of limitation is unclear, especially that of “all of them”. It is unclear whether the limitation is intended to recite “a step of imaging the surface with at least one of the first imaging transducer, the second imaging transducer, a plurality of third imaging transducers disposed on the catheter and configured to image in a direction perpendicular to the longitudinal axis of the catheter, or a step of imaging the surface with all of the first imaging transducer, the second imaging transducer, and the plurality of imaging transducers.” 
Claim 35 recites the limitation “a longitudinal axis of the catheter”. It is unclear whether “a longitudinal axis of the catheter” in claim 35 is the same or different from “a longitudinal axis of the catheter” recited in claim 1, to which claim 35 depends. Claims 4-6 and 36-37 inherit the deficiency by the nature of their dependency on claim 35. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-15, 29, 31, and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan (US Patent Pub No. 2012/0165916) in view of Lewis (US Patent Pub No. 2006/0241478, presented in previous Office Action) and Vardi et al. (US Patent No. 6659957, applicant provided in IDS of 06 Jan 2015) - hereinafter referred to as Vardi.
Regarding claim 1, Jordan discloses an imaging and implant delivery system (at least Fig. 1) comprising:
a guide (tip 29); and
a catheter (deployment device 10) configured to be inserted into a body lumen having a luminal surface ([0016]: device includes a balloon catheter system; [0033]: 
a second imaging transducer (imaging device 12; [0030]: imaging device 12 such as CMOS or CCD) configured to image in a direction parallel to a longitudinal axis of the catheter, and
an implant delivery mechanism (stent 24/balloon 20) configured to move relative to the inner body (Fig. 1-1A: inner member 18 within sheath 16 at distal end 14; [0020]: distal end 14 of sheath 16; [0021]-[0022]: sheath 16 is slidably moved along the inner member 18 ... Upon removal of the sheath 16 the stent 24 is permitted to expand into the lumen) such that the implant delivery mechanism is deployable distal of a distal end of the inner body (Fig. 1-1A: balloon 20, stent 24, distal end 14),
wherein the second imaging transducer (imaging device 12) is disposed at the distal end of the inner body (Fig. 1-1A: imaging device 12 on distal end 14; [0019]: imaging device flushed or protruding from distal end 14),
wherein the second imaging transducer (imaging device 12) is arranged to image the implant delivery mechanism (Fig. 1-1A and [0033]: imaging device 12 provides viewing of the inflation/deflation balloon 20, 40 and deployment of stent 24) when the image delivery mechanism is deployed from the catheter distal of the distal end of the inner body (Fig. 1-1A and [0033]: imaging device 12 provides viewing of the inflation/deflation balloon 20, 40 and deployment of stent 24) and the guide extends distal of the distal end of the inner body of the catheter (Fig. 1-1A: tip 29; [0033]: tip 29 is advanced and positioned, stent 24 is released from the endoscopic stent deployment device 10, 30 by retracting the elongate sheath to release the stent 24 from the deployment device 10, 30 and/or by advancing the 
	Jordan does not disclose:
a guidewire comprising a first imaging transducer configured to image in a direction perpendicular to a longitudinal axis of the guidewire; and
the inner body defining a first lumen, 
wherein the catheter is configured to receive at least a portion of the guidewire within the first lumen and is configured to move along a length of the guidewire,
wherein the guidewire is movable within the first lumen relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body,
wherein the first imaging transducer is arranged to image the implant delivery mechanism when the implant delivery mechanism is deployed from the catheter distal of the distal end of the inner body and the guidewire extends distal of the distal end of the inner body of the catheter such that the first imaging transducer is longitudinally aligned with the implant delivery mechanism and images the implant delivery mechanism in the direction perpendicular to the longitudinal axis of the guidewire.
	Lewis, however, discloses:
a guidewire (guidewire 102) comprising a first imaging transducer (imaging device 303; [0030]: Imaging device 303 is a transducer array coupled radially about a longitudinal section 304 of elongate member 104) configured to image in a direction perpendicular to a longitudinal axis of the guidewire (Fig. 3 and [0030]: side imaging region 301); and

wherein the catheter (catheter 802) is configured to receive at least a portion of the guidewire (guidewire 102) within the first lumen (Fig. 8: lumen 810; [0036]: catheter includes lumen 810 configured to slidably receive guidewire 102) and is configured to move along a length of the guidewire (Fig. 8 and [0036]: catheter includes lumen 810 configured to slidably receive guidewire 102),
wherein the guidewire (guidewire 102) is movable within the first lumen (lumen 810) relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body (Fig. 8 and [0036]: catheter includes lumen 810 configured to slidably receive guidewire 102) such that the guidewire (guidewire 102) is longitudinally aligned with an implant delivery mechanism (Fig. 8 and [0039]: guidewire 102 used as a guide to facilitate advancement of catheter 802 and catheter 802 is used to deliver an occlusion device such as a balloon, stent, etc. to the area of interest).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan to function as claimed, since a guide and a catheter comprising an inner body was well known in the art, as taught by Jordan and Lewis, and a guidewire comprising an imaging transducer and an inner body defining a lumen, wherein the guidewire is movable within the lumen relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body was well known in the art, as taught by Lewis. The motivation for the combination would have been to allow “guidewire 102 (guide) can be retreated from the area of interest to provide catheter 102 with more room to maneuver or operate”, as taught by Lewis ([0039]). 
Vardi further discloses:
a guidewire comprising a first imaging transducer (Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket) configured to image in a direction 
wherein the first imaging transducer (Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket) is arranged to image an implant delivery mechanism when the implant delivery mechanism is deployed and the guidewire advances (Col 2, lines 30-45: imaging guidewire functions as the guidewire for vascular interventions and enables real time imaging during balloon inflation and stent deployment).
	It is noted that although Vardi does not explicitly disclose that the first imaging transducer is longitudinally aligned with the implant delivery mechanism and images the implant delivery mechanism in the direction perpendicular to the longitudinal axis of the guidewire, Vardi’s imaging transducer on its guidewire is arranged to image an implant delivery mechanism and is capable of omnidirectional (360°) imaging (Col 2, lines 34-55), or imaging in all directions relative to its guidewire. Therefore, the combination of Jordan, Lewis, and Vardi suggests at least the limitation “wherein the first imaging transducer and the second imaging transducer are arranged to image the implant delivery mechanism when the implant delivery mechanism is deployed from the catheter distal of the distal end of the inner body and the guidewire extends distal of the distal end of the inner body of the catheter such that: the first imaging transducer is longitudinally aligned with the implant delivery mechanism and images the implant delivery mechanism in the direction perpendicular to the longitudinal axis of the guidewire; and the second imaging transducer is disposed proximal of the implant delivery mechanism and images the implant delivery mechanism in the direction parallel to the longitudinal axis of the catheter”.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and a guidewire comprising an imaging transducer, wherein the imaging transducer is configured to image a balloon/stent was well known in the art, as taught by Vardi. The motivation for the combination would 
Regarding claim 3, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan does not disclose:
wherein the first imaging transducer comprises at least one optical transducer.
Vardi, however, further discloses:
wherein the first imaging transducer comprises at least one optical transducer (Fig. 4 and Col 3, line 65 - Col 4, line 37: optical fiber).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and a guidewire comprising an imaging transducer, wherein the imaging transducer comprises an optical fiber was well known in the art, as taught by Vardi. The motivation for the combination would have been to allow “a guidewire imaging device for vascular or non-vascular imaging utilizing optico-acoustical methods, which device has a profile of less than 1 mm in diameter, and most preferably less than 0.5 mm in diameter … (and) to provide an intravascular imaging technique with an improved signal to noise ratio over prior art intravascular imaging devices”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claims 7-8, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan further discloses:
wherein the implant delivery mechanism is configured to deploy an implant into the body lumen ([0033]: method for delivering a stent into a bodily lumen) (claims 7-8); and
wherein the catheter comprises an inner catheter member (inner member 18)  and an outer catheter member (sheath 16) (claim 8).
Regarding claims 10-11, Jordan in view of Lewis and Vardi discloses all limitations of claim 7, as discussed above, and Jordan further discloses:
(claims 10-11); and
wherein the stent is a self-expandable stent or a balloon-extendable stent ([0033]: stent 24 may be released from the endoscopic stent deployment device 10, 30 by retracting the elongate sheath to release the stent 24 from the deployment device 10, 30 and/or by advancing the sheath to push the stent 24 out of the deployment device 10, 30) (claim 11).
Regarding claim 12, Jordan in view of Lewis and Vardi discloses all limitations of claim 7, as discussed above, and Jordan further discloses:
wherein the implant delivery mechanism comprises an inflatable balloon ([0033]: imaging device 12 provides viewing of the inflation/deflation balloon 20, 40).
Regarding claims 13-15, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan does not disclose:
wherein the first imaging transducer and the second imaging transducer comprise at least one other transducer (claims 13-15);
wherein the at least one other transducer is an electrical-to-acoustic transducer or an optical-to-acoustic transducer (claim 14); and
wherein the at least one other transducer comprises a piezoelectric element (claim 15).
	Vardi, however, further discloses:
an imaging transducer that is an optical-to-acoustic transducer or comprises a piezoelectric element (Fig. 4 and Col 2, lines 30-59: a guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and an optical-to-acoustic transducer comprising a piezoelectric element was well known in the art,  motivation for the combination would have been to allow “a guidewire imaging device for vascular or non-vascular imaging utilizing optico-acoustical methods, which device has a profile of less than 1 mm in diameter, and most preferably less than 0.5 mm in diameter … (and) to provide an intravascular imaging technique with an improved signal to noise ratio over prior art intravascular imaging devices”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claim 29, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan further discloses:
wherein the inner body further defines a second lumen (Fig. 1-1A: inner member 18 within sheath 16 at distal end 14) for accommodating the implant delivery mechanism (Fig. 1-1A: balloon 20 and stent 24 along inner member 18; [0019]: inner member 18 is attached to dilation balloon 20; [0021]: sheath 16 removed along inner member 18 to deploy stent 24),
wherein the implant delivery mechanism is movable within the second lumen relative to the catheter ([0021]: stent 24 deployed by removing sheath 16 along inner member 18; [0033]: dilation balloon 20,40 is expanded within the stricture by inflating the balloon with fluid, such as saline, air, contrast or other fluids supplied by the inner member 18).
Regarding claim 31, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan further discloses:
wherein the catheter further comprises a distal end surface (distal end 14), and the second imaging transducer (imaging device 12) is positioned on the distal end surface (distal end 14; [0019]: end of the imaging device 12 can either be flush with the distal end 14 or protrude from the distal end 14).
Regarding claim 34, Jordan in view of Lewis and Vardi discloses all limitations of claim 1, as discussed above, and Jordan does not disclose:
wherein the first imaging transducer comprises a first acoustic-to-optical transducer.
Vardi, however, further discloses:

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and a guidewire comprising an imaging transducer, wherein the imaging transducer comprises an acoustic-to-optical fiber was well known in the art, as taught by Vardi. The motivation for the combination would have been to allow “a guidewire imaging device for vascular or non-vascular imaging utilizing optico-acoustical methods, which device has a profile of less than 1 mm in diameter, and most preferably less than 0.5 mm in diameter … (and) to provide an intravascular imaging technique with an improved signal to noise ratio over prior art intravascular imaging devices”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claims 4-6 and 35-37, Jordan in view of Lewis and Vardi discloses all limitations of claim 34, as discussed above, and Jordan does not disclose:
wherein the catheter comprises a plurality of third imaging transducers configured to image in a direction perpendicular to a longitudinal axis of the catheter (claims 4-6 and 35-37); 
wherein the inner body includes an outer wall, and wherein the plurality of third imaging transducers are positioned on the outer wall along the length of the inner body (claim 36);
wherein each of the plurality of third imaging transducers comprises a second acoustic-to-optical transducer (claims 5-6 and 37);
wherein the first acoustic-to-optical transducer and the second acoustic-to-optical transducer are of the same type (claims 5-6);
wherein each of the first and second acoustic-to-optical transducers comprises a Bragg grating element (claim 6); and
wherein each of the plurality of third imaging transducers comprise at least one optical fiber (claim 4).

a catheter (Fig. 8 and Col 5, lines 30-57: catheter version of the device of invention) comprises a plurality of third imaging transducers (Col 5, lines 60-62: design of the invention comprise more than one optical fiber) configured to image in a direction perpendicular to a longitudinal axis of the catheter (Col 2, lines 34-37: imaging device comprises single-mode optical fiber, which achieves omnidirectional (360°) imaging; Col 5, lines 30-57: ultrasound impulses expand in a direction perpendicular to the optical fiber surface),
wherein inner body of the catheter includes an outer wall (PDVF jacket 3), and wherein the plurality of third imaging transducers (Col 5, lines 60-62: design of the invention comprise more than one optical fiber) are positioned on the outer wall along the length of the inner body (Fig. 8 and Col 5, lines 34-36: optical fiber is provided with jacket 3 and strength member 51),
wherein each of the plurality of third imaging transducers (Col 5, lines 60-62: design of the invention comprise more than one optical fiber) comprises a second acoustic-to-optical transducer (Col 5, lines 30-57: ultrasound impulses expand in a direction perpendicular to the optical fiber surface),
wherein first acoustic-to-optical transducer on the catheter (Fig. 8 and Col 5, lines 30-57: catheter version of the device of invention) and the second acoustic-to-optical transducer (Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket) are of the same type, wherein each of the first and second acoustic-to-optical transducers comprises a Bragg grating element (Fig. 8 and Col 5, lines 30-57: catheter version of the device of invention; Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and a catheter and a guidewire each comprising an imaging transducer, wherein the imaging transducer is an acoustic-to-optical transducer comprising an optical fiber and a Bragg grating element was well known in the art, as taught by Vardi. The motivation for the combination would have been to “provide an intravascular imaging technique with an improved signal to noise ratio over prior art intravascular imaging devices”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claim 16, Jordan discloses a method for intraluminal imaging, the method comprising steps of:
introducing a guide into a body lumen having a luminal surface ([0033]: tip 29 of deployment device 10 is advanced through the lumen to stricture location until properly positioned; [0033]: delivering a stent into a bodily lumen, such as esophageal stenting, colonic stenting, pulmonary stenting, urinary stenting, for various applications for orifice transluminal endoscopic surgery (NOTES), biopsy procedures, and the like),
positioning a catheter (delivery device 10; [0016]: device includes a balloon catheter system) to a position in a body lumen ([0033]: tip 29, 46 of the deployment device 10, 30 is advanced through the lumen to the stricture location until properly positioned), wherein the catheter comprising an inner body (Fig. 1-1A: inner member 18 within sheath 16 at distal end 14),
a second imaging transducer (imaging device 12) configured to image in a direction parallel to a longitudinal axis of the catheter (Fig. 1-1A and [0033]: imaging device 12 provides viewing of the inflation/deflation balloon 20, 40 and deployment of stent 24), and

imaging the luminal surface with the catheter, as the catheter is guided towards the position to place the catheter for implant delivery ([0019]: imaging device 12 allows for evaluation of the anatomy prior to stent release and observation of the proximal extremity of the stent 24 during stent release; [0033]: imaging device 12 of delivery device 10 is activated to provide imaging during the delivery of the stent and the illumination system 13 is activated to provide illumination within the lumen during the deployment process);
distally deploying the implant delivery mechanism from the catheter (Fig. 1-1A: stent 24/ balloon 20) such that the second imaging transducer (imaging device 12) is disposed proximal of the implant delivery mechanism (Fig. 1-1A and [0033]: dilation balloon is advanced and expanded and stent deployment portion is aligned to desire location at stricture point to release stent 24);
imaging the implant delivery mechanism (stent 24/balloon 20) with the second imaging transducer (imaging device 12) in the direction parallel to the longitudinal axis of the catheter after the implant delivery mechanism is distally deployed from the catheter (Fig. 1-1A: balloon 20, stent 24, distal end 14; [0023]: After the stent 24 has been released, the imaging device 12 can be used to confirm stent placement and re-inspect the anatomy); and
delivering the implant into the position with the implant delivery mechanism ([0033]: Once the deployment device 10, 30 is positioned for deployment, the stent 24 may be released from the endoscopic stent deployment device 10, 30 by retracting the 
	Jordan does not disclose:
introducing a guidewire into a body lumen having a luminal surface,
wherein the guidewire comprises a first imaging transducer configured to image in a direction perpendicular to a longitudinal axis of the guidewire;
imaging the luminal surface of the body lumen with the first imaging transducer to determine a position to place an implant;
guiding a catheter over at least a portion of the guidewire towards the position,
the inner body defining a lumen,
wherein the guidewire is movable within the lumen relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body;
longitudinally aligning the first imaging transducer with the implant delivery mechanism; and
imaging the implant delivery mechanism with the first imaging transducer in the direction perpendicular to the longitudinal axis of the guidewire after the implant delivery mechanism is distally deployed from the catheter.
	Lewis, however, discloses:
introducing a guidewire (guidewire 102) into a body lumen having a luminal surface ([0038]: guidewire 102 is advanced into a blood vessel within the patient),
wherein the guidewire (guidewire 102) comprises a first imaging transducer (second imaging device 303) configured to image in a direction perpendicular to a longitudinal axis of the guidewire (Fig. 3 and [0030]: guidewire 102 has second imaging device 303 configured to provide guidewire 102 with side looking capability over region 301);
imaging the luminal surface of the body lumen with the first imaging transducer to determine a position to place an implant ([0039]: guidewire 102 is advanced into 
guiding a catheter over at least a portion of the guidewire towards the position (Fig. 8 and [0039]: guidewire 102 can be used as a guide to facilitate advancement of catheter 802 into proximity with the area of interest),
wherein the catheter comprises an inner body defining a lumen (Fig. 8 and [0039]: guidewire 102 can be retreated from the area of interest to provide catheter 102 with more room to maneuver or operate), and
wherein the guidewire is movable within the lumen relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body (Fig. 8 and [0039]: guidewire 102 can be retreated from the area of interest to provide catheter 102 with more room to maneuver or operate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method by Jordan to function as claimed, since a guide and a catheter comprising an inner body was well known in the art, as taught by Jordan and Lewis, and a guidewire comprising an imaging transducer and an inner body defining a lumen, wherein the guidewire is movable within the lumen relative to the catheter such that the guidewire is configured to extend distal of the distal end of the inner body, imaging a luminal surface with the imaging transducer, guiding a catheter over at least a portion of the guidewire, wherein the catheter comprises an inner body defining a lumen were well known in the art, as taught by Lewis. The motivation for the combination would have been to allow “guidewire 102 can be used as a guide to facilitate advancement of catheter 802 into proximity with the area of interest” in positioning the catheter and “guidewire 102 (guide) can be retreated from the area of interest to provide catheter 102 with more room to maneuver or operate”, as taught by Lewis ([0039]). 
	Vardi further discloses:
longitudinally aligning an first imaging transducer on a guidewire (Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket) with an implant delivery 
imaging the implant delivery mechanism with the first imaging transducer in a direction perpendicular to a longitudinal axis of the guidewire (Col 5, lines 45-57: ultrasound impulses expand in a direction perpendicular to the optical fiber surface) after the implant delivery mechanism is distally deployed from the catheter (Col 2, lines 30-45: imaging guidewire functions as the guidewire for vascular interventions and enables real time imaging during balloon inflation and stent deployment).
	It is noted that Vardi’s imaging transducer on its guidewire is arranged to image an implant delivery mechanism and is capable of omnidirectional (360°) imaging (Col 2, lines 34-55), or imaging in all directions relative to its guidewire.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method by Jordan in view of Lewis to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and a guidewire comprising an imaging transducer, wherein the imaging transducer is configured to image a balloon/stent was well known in the art, as taught by Vardi. The motivation for the combination would have been to “enable[s] real time imaging during balloon inflation and stent deployment, thus will provide clinical information that is not available when catheter-based imaging systems are used”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claim 17, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan further discloses:
while the step of delivering the implant into the position is being performed ([0033]: Once the deployment device 10, 30 is positioned for deployment, the stent 24 may be released from the endoscopic stent deployment device 10, 30 by retracting the elongate sheath to release the stent 24 from the deployment device 10, 30 and/or by advancing the sheath to push the stent 24 out of the deployment 
Regarding claim 18, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan further discloses:
wherein the catheter comprises an inner catheter member (inner member 18)  and an outer catheter member (sheath 16; Fig. 1-1A).
Regarding claim 23, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan further discloses:
in the position is a location of a defect within the body lumen requiring treatment ([0016]: providing inflation/deflation of a balloon at a stricture in a lumen, placing a stent at a stricture point in the lumen).
Regarding claim 25, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan does not disclose:
wherein each of the first and second acoustic-to-optical transducers comprises an acoustic-to-optical transducer comprising a Bragg grating element.
Vardi, however, discloses:
a first acoustic-to-optical transducer on the catheter (Fig. 8 and Col 5, lines 30-57: catheter version of the device of invention) and the second acoustic-to-optical transducer (Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket) comprises an acoustic-to-optical transducer comprising a Bragg grating element (Fig. 8 and Col 5, lines 30-57: catheter version of the device of invention; Fig. 4 and Col 2, lines 30-59: guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method by Jordan in view of Lewis and Vardi to function as claimed, since a  motivation for the combination would have been to “provide an intravascular imaging technique with an improved signal to noise ratio over prior art intravascular imaging devices”, as taught by Vardi (Col 2, lines 30-59). 
Regarding claims 26-28, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan does not disclose:
wherein the first imaging transducer and the second imaging transducer comprise at least one other transducer (claims 26-28);
wherein the at least one other transducer is an electrical-to-acoustic transducer or an optical-to-acoustic transducer (claim 27); and
wherein the at least one other transducer is a piezoelectric element or a photoacoustic material (claim 28).
	Vardi, however, further discloses:
an imaging transducer that is an optical-to-acoustic transducer or comprises a piezoelectric element (Fig. 4 and Col 2, lines 30-59: a guidewire imaging device comprising optical fiber with at least one Bragg grating and a piezoelectric or piezoceramic jacket).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system for imaging a balloon/stent was well known in the art, as taught by Jordan, Lewis, and Vardi, and an optical-to-acoustic transducer comprising a piezoelectric element was well known in the art, as taught by Vardi. The 
Regarding claims 32-33, Jordan in view of Lewis and Vardi discloses all limitations of claim 16, as discussed above, and Jordan further discloses:
wherein the catheter further comprises a distal end surface (distal end 14), and 
the second imaging transducer (imaging device 12) is positioned on the distal end surface (distal end 14; [0019]: end of the imaging device 12 can either be flush with the distal end 14 or protrude from the distal end 14) (claims 32-33); and
while the step of delivering the implant into the position is being performed ([0033]: Once the deployment device 10, 30 is positioned for deployment, the stent 24 may be released from the endoscopic stent deployment device 10, 30 by retracting the elongate sheath to release the stent 24 from the deployment device 10, 30 and/or by advancing the sheath to push the stent 24 out of the deployment device 10, 30), a step of imaging the surface with the second imaging transducer ([0019]: imaging device 12 allows for evaluation of the anatomy prior to stent release and observation of the proximal extremity of the stent 24 during stent release) (claim 33).
Claims 9 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan in view of Lewis and Vardi, as applied to claims 8 and 29, respectively, above, and further in view of Sanati et al. (US Patent Pub No. 2006/0265041) - hereinafter referred to as Sanati, and claim 19 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan in view of Lewis and Vardi, as applied to claim to claim 18, above, and further in view of Sanati.
Regarding claims 9 and 19, Jordan in view of Lewis and Vardi discloses all limitations of claim 8, as discussed above, and Jordan does not disclose:
wherein the implant delivery mechanism comprises an actuator configured to translate the inner catheter member with respect to the outer catheter member in order to deploy the implant.
	Sanati, however, discloses:
an implant delivery mechanism (stent 40, balloon 122b) comprising an actuator (actuator 162) configured to translate an inner catheter member (catheter 112) with 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system/method by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system comprising an inner catheter member, outer catheter member, and an implant mechanism was well known in the art, as taught by Jordan and Sanati, and an actuator configured to translate an inner catheter member with respect to an outer catheter member to deploy an implant was well known in the art, as taught by Vardi. The motivation for the combination would have been to allow “a handle 130 on the proximal end 114 (of a catheter) including a slider or other control or actuator 162 coupled to the actuating element 160”, as taught by Sanati ([0068]), in controlling deployment of an implant when the catheter is positioned inside a body lumen. 
Regarding claim 30, Jordan in view of Lewis and Vardi discloses all limitations of claim 29, as discussed above, and Jordan does not disclose:
wherein the inner body further defines a third lumen operably associated with a vacuum source.
	Sanati, however, discloses:
an inner body of a catheter defining a separate lumen operably associated with a vacuum source ([0029]: catheter 12 include separate inflation lumens 18b, 18c for source of fluid/vacuum).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system comprising an inner body was well known in the art, as taught by Jordan and Sanati, and an inner body of a catheter defining a separate lumen operably associated with a vacuum source was well known in the art, as taught by Vardi. The motivation for the combination would have been to allow “This configuration may be particularly useful for quickly collapsing both balloons 22 after implanting the stent 40 before removing the apparatus 10.  In addition, the configuration may facilitate expanding the . 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jordan in view of Lewis and Vardi, as applied to claim 23, respectively, above, and further in view of Maschke (US Patent Pub No. 2011/0196395, applicant provided in IDS of 06 Jan 2015).
Regarding claim 24, Jordan in view of Lewis and Vardi discloses all limitations of claim 23, as discussed above, and Jordan does not disclose:
wherein the defect is selected from the group consisting of calcification, artery aneurysm, high atrial pressure, low atrial pressure, blood clot, and valvular disease.
	Maschke, however, discloses:
a position to place an implant, wherein the position is a location of calcification ([0055]-[0057]: area 12 covered by plaque and expander tool is positioned at the area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method by Jordan in view of Lewis and Vardi to function as claimed, since a catheter system to place an implant in a position for treatment was well known in the art, as taught by Jordan and Maschke, and a position for treatment is calcification was well known in the art, as taught by Maschke. The motivation for the combination would have been to allow positioning an implant at a position of calcification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clerc et al. (US Patent Pub No. 2012/0041534) discloses at least a plurality of imaging transducers along a catheter for imaging deployment of a stent (see at least Fig. 3)
Cali (US Patent Pub No. 2005/0075584) discloses at least an imaging transducer inside of a deployed balloon (see at least Fig. 49-50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799